COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-05-106-CV
 
  
STEVEN 
D. WESTERN                                                            APPELLANT
  
V.
  
RHONDA 
SCROGGINS                                                              APPELLEE
  
  
------------
FROM 
THE 271ST DISTRICT COURT OF WISE COUNTY
------------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered appellant’s “Voluntary Motion To Dismiss Appeal.”  It 
is the court's opinion that the motion should be granted; therefore, we dismiss 
the appeal.  See TEX. R. APP. P. 42.1(a)(1), 43.2(f).
        Appellant 
shall pay all costs of this appeal, for which let execution issue.  See
Tex. R. App. P. 5.
  
  
                                                  PER 
CURIAM
 
 
 
PANEL 
D:   CAYCE, C.J; LIVINGSTON and DAUPHINOT, JJ.
 
DELIVERED: 
April 28, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.